EXHIBIT 10.1

LOGO [g27824letter1.jpg]

 

Corporate Offices

1100 Winter Street

Suite 4600

Waltham, MA 02451

United States

Tel: 781.663.5000

Fax: 781.663.5100

June 5, 2008

Mr. William R. McLennan

ModusLink Corporation

1100 Winter Street, Suite 4600

Waltham, MA 02451

Dear Bill:

Congratulations on your taking on your new role as President, Global Operations
of ModusLink Corporation (“ModusLink” or the “Company”). In this capacity you
will continue to report to Joseph C. Lawler, President and Chief Executive
Officer of ModusLink.

This letter will serve to memorialize certain changes to your compensation
arrangements with the Company.

Effective as of June 1, 2008, your salary will be $17,307.69 bi-weekly, which is
equivalent to an annualized base salary of $450,000. You will also continue to
be eligible to receive a bonus for fiscal year 2008 based on a target bonus
equal to 60% of your earned base salary. The actual bonus payment you receive
will be based on the Company’s and CMGI’s successful satisfaction of fiscal year
2008 business objectives pursuant to the terms and conditions of the CMGI FY2008
Executive Management Incentive Plan. For fiscal year 2009, commencing August 1,
2008, you will participate in the Company’s FY2009 Executive Management
Incentive Plan (which will be established by CMGI’s Compensation Committee) with
a target bonus of 80% of your earned base salary. The actual bonus payment you
receive for fiscal 2009 will be subject to the terms and conditions of the plan,
which is expected to provide for payouts that range from 0% to 200% of target.
All salary and bonus payments are subject to normal deductions and withholdings.

In addition, on the third business day following the public release of the
results of operations of CMGI for the fiscal quarter ended April 30 2008
(provided that you remain employed by ModusLink through such reporting date),
you will be granted an option to purchase 25,000 shares of CMGI common stock
under CMGI’s 2004 Stock Incentive Plan or 2000 Stock Incentive Plan. This option
will be priced at the closing price of CMGI’s common stock (during normal
trading hours) on the date of grant. Provided you remain employed by the Company
on each vesting date, this option will vest in five equal annual installments
(each relating to 20% of the shares covered by the option), on each of the first
five anniversary dates of the date of grant, so that the option becomes fully
vested and exercisable on the fifth anniversary of the date of grant. The option
shall have a seven (7) year term.

www.moduslink.com



--------------------------------------------------------------------------------

Mr. William R. McLennan

Page Two

June 5, 2008

On the third business day following the public release of the results of
operations of CMGI for the fiscal quarter ended April 30, 2008 (provided that
you remain employed by ModusLink through such reporting date), you will also be
awarded 25,000 shares of restricted common stock of CMGI. This award will be
made pursuant to CMGl’s 2004 Stock Incentive Plan or 2000 Stock Incentive Plan.
Provided you remain employed by the Company on each vesting date, the
restrictions with respect to the restricted stock award will lapse in five equal
annual installments (each with respect to 20% of the award), on each of the
first five anniversary dates of your start date. The Company encourages you to
promptly speak with your own tax or legal advisor with respect to the tax effect
and any filings that you may want to make with the Internal Revenue Service in
connection with this restricted stock award.

The option and the restricted stock award described above will each be subject
to all terms, limitations, restrictions and termination provisions set forth in
the referenced plans and in the separate option and restricted stock agreements
(which will be based upon CMGl’s standard forms of option and restricted stock
agreement) that will be executed to evidence the grant of such option and award
of restricted stock. You will also be required to execute the Company’s standard
form of Non-Competition Agreement as a condition of CMGI granting you an option
to purchase CMGI common stock, awarding you shares of CMGI restricted stock and
your employment with the Company.

In addition, you will be provided a monthly car allowance in the amount of
$1,000, which will be treated for tax purposes as additional compensation to
you.

In connection with your new role, you will be moving back to the U.S.
Accordingly, except for the Company’s obligations with respect to repatriating
you and with respect to the equalization, the Letter of Understanding dated
March 10, 2005, as modified to date, shall be of no further force or effect.

 

Sincerely,

/s/ James J. Herb

James J. Herb Senior Vice President, Human Resources

Agreed and accepted:

 

/s/ William R. McLennan

   

6/6/08

William R. McLennan     Date